DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/04/2022.
Claims 1-10 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a holding frame” as claimed in claims 1 and 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, the claim reads in-part in lines 10-11, “the automatic packaging machine having a holding frame, the holding frame in direct contact with a ground or floor surface”.  However the specification does not recite such configuration, and the drawings does not support such limitation. Clearly, it can be seen from Figs 3-10 that none of the frames is in direct contact with the ground or floor but rather is supported wholly or partially by another structure referred to as “the foot” (25, Fig. 3 and [0053]).  Thus, the above claimed recitation was not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor, or joint inventor, had possession of the claimed invention.
Regarding claims 6, the claim reads in-part in lines 12-13, “the deep-drawing device having a holding frame, the holding frame in direct contact with a ground or floor surface”.  However the specification does not recite such configuration, and the drawings does not support such limitation. Clearly, it can be seen from Figs 3-10 that the holding frame is not in direct contact with the ground or floor but rather it is supported wholly or partially by another structure referred to as “the foot” (25, Fig. 3 and [0053]).  Thus, the above claimed recitation was not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor, or joint inventor, had possession of the claimed invention.
Claims 2-5 and 7-10 depend directly or indirectly from claims 1 and 6, and thus, are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “the automatic packaging machine having a holding frame, the holding frame in direct contact with a ground or floor surface” in lines 10-11. As explained above, the above claimed recitation was not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor, or joint inventor, had possession of the claimed invention and as such it is unclear what the applicant means by “in direct contact with a ground or floor surface. Clarification is required. For examination purposes, as best understood, the Office has interpreted the above recitation to read “the automatic packaging machine” is supported by a stand or foot as shown in the figures of the present application and [0053] of applicant’s invention.
Regarding claim 6, the claim recites in part “the deep-drawing device having a holding frame, the holding frame in direct contact with a ground or floor surface” in lines 11-12. As explained above, the above claimed recitation was not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor, or joint inventor, had possession of the claimed invention and as such it is unclear what the applicant means by “in direct contact with a ground or floor surface. Clarification is required. For examination purposes, as best understood, the Office has interpreted the above recitation to read “the deep-drawing device” is supported by a stand or foot as shown in the figures of the present application and [0053] of applicant’s invention.
Claims 2-5 and claims 7-10 depend directly or indirectly from claims 1 and 6, and thus, are further rejected under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 25, 27-28, 30, 33, 46-48 and 50 of U.S. Patent No. US 11383935 B2 In view of GRASSELLI (US 20120159900 A1). With regards to claim 1, U.S. Patent No. US 11383935 B2 fails to teach is a frame of the product conveyor completely carried by the automatic packaging machine such that no part of the frame of the product conveyor is in contact with the ground or floor. 
GRASSELLI discloses a frame (20) of the product conveyor (30) completely carried by the automatic packaging machine such that no part of the frame of the product conveyor is in contact with the ground or floor (Fig. 1b and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11383935 B2 to include having a frame of the product conveyor completely carried by the automatic packaging machine such that no part of the frame of the product conveyor is in contact with the ground or floor for a predictable result of easy access to underneath of the frame during maintenance or operation of the machine. 
With regards to claim 6, U.S. Patent No. US 11383935 B2 fails to teach is a frame of the product conveyor completely carried by automatic packaging machine (deep drawing machine)  such that no part of the frame of the product conveyor is in contact with the ground or floor. 
GRASSELLI discloses a frame (20) of the product conveyor (See annotated Fig. 1b below) completely carried by an automatic packaging machine such that no part of the frame of the product conveyor is in contact with the ground or floor (Fig. 1b and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11383935 B2 to include having a frame of the product conveyor completely carried by deep drawing machine such that no part of the frame of the product conveyor is in contact with the ground or floor for a predictable result of easy access to underneath of the frame during maintenance or operation of the machine. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of KOCH (EP 2522474 A1).
Regarding claim 1, GRASSELLI discloses an apparatus for processing food products (Abstract, lines 1-3), comprising:
a product conveyor (20) having a frame (30) and a conveyor unit (21) for conveying products (11) along a conveying direction (Fig. 1a), wherein the conveyor unit (21) is arranged at the frame (30) projecting laterally with respect to the conveying direction (Fig. 1a); and 
an automatic packaging machine (310 and/or 50, [0278]-[0279]) which is associated with the processing of the conveyed products (11) and arranged at least partly vertically beneath the projecting conveyor unit (21) of the product conveyor (20, Fig. 1a),
the conveyor (20) being configured for feeding the products [0050], being conveyed by the product conveyor (20), into respective packaging units provided by the automatic packaging machine [0278], 
the automatic packaging machine (310 and/or 50, [0278]-[0279]) having a holding frame (See annotated Figure 1b below); the holding frame in direct contact with a ground or floor surface (Figs. 5 and 7-See 112b rejection interpretation); 

    PNG
    media_image1.png
    590
    817
    media_image1.png
    Greyscale

the frame (30) of the product conveyor (20) fixed to the holding frame (See annotated figure above, See also Fig. 3a) of the automatic packaging machine (50 and/or 310) and supported at the holding frame of the automatic packaging machine in a vertical direction so that the product conveyor is completely carried by the automatic packaging machine such that no part of the frame of the product conveyor is in contact with the ground or floor (Fig. 2).
GRASSELLI is silent regarding the frame of the product conveyor fixed to the holding frame of the automatic packaging machine with a mechanical connection.
KOCH in a related invention, teaches a frame of the product conveyor (loader, 10) fixed to the holding frame of the automatic packaging machine (10) with a mechanical connection (17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI by incorporating the teachings of KOCH  by providing a mechanical connection to couple a work unit to the frame of a product conveyor. Doing so will allow for easy adjusting of the spacing and/or distance between a conveyor and a packaging machine ([0011] and [0019] of KOCH).
Regarding claim 2, wherein the frame (30 of GRASSELLI) of the product conveyor (20 of GRASSELLI) is supported both at a base (Figs. 5 and 7 of GRASSELLI) on which the automatic machine (310 and/or 50 of GRASSELLI) is supported and at the automatic packaging machine (see Fig. 1b of GRASSELLI), and/or wherein the frame (30 of GRASSELLI) of the product conveyor only provides a sufficient stiffness and stability to carry and operate the conveyor unit together with the automatic packaging machine (see Figs 1b of GRASSELLI).
Regarding claim 5, wherein the frame (30 of GRASSELLI) of the product conveyor (20 of GRASSELLI) engages beneath or engages around the automatic packaging machine (50 and/or 310 of GRASSELLI) at a bottom side of the automatic packaging machine (Fig. 1a, 2, and 4a of GRASSELLI).

Claim 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of KOCH (EP 2522474 A1), and further in view of Moessnang et al. (US 20090241469 A1).
Regarding claim 3, GRASSELLI as modified teaches essentially all the limitations according to claim 1, except for a protective cover of the automatic packaging machine that is movable together with the conveyor unit.
Moessnang teaches a protective cover (5) of the automatic packaging machine that is movable together with the conveyor unit (Fig. 1) ([0003] and [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI as modified above by incorporating the teachings of Moessnang by providing a protective cover. Doing so will improves the ergonomic accessibility and the visibility of the cover inside of a vacuum chamber of a packaging machine for maintenance, repair or cleaning work [0003].
Regarding claim 4, wherein the protective cover (5 of GRASSELLI) provides an operating function of the automatic packaging machine ([0003] GRASSELLI) in an operating position (Fig. 1 of GRASSELLI) and simultaneously provides an operating function of the conveyor unit ([0003] and [0005] of GRASSELLI).

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of Stimpfl (US 5720149 A), and in further view of KOCH (EP 2522474 A1).
Regarding claim 6, GRASSELLI teaches an apparatus for processing food products (Abstract, lines 1-3), comprising:
a product conveyor (20) having a frame (30) and a conveyor unit (21) for conveying products (11) along a conveying direction (Fig. 1a), wherein the conveyor unit (21) is arranged at the frame (30) projecting laterally with respect to the conveying direction (Fig. 1a); and 
packaging machine (310 and/or 50, [0278]-[0279]) which is associated with the processing of the conveyed products (11) and arranged at least partly vertically beneath the projecting conveyor unit (21) of the product conveyor (20, Fig. 1a),
the product conveyor (20) being configured for feeding the products [0050], being conveyed by the product conveyor (20), into respective packaging units provided by the packaging machine [0278], 
the packaging machine (310 and/or 50, [0278]-[0279]) having a holding frame; the holding frame in direct contact with a ground or floor surface (Figs. 5 and 7-See 112 rejection interpretation)

    PNG
    media_image1.png
    590
    817
    media_image1.png
    Greyscale

the frame (30) of the product conveyor (20) fixed to the holding frame (See annotated figure above, See also Fig. 3a) of the packaging machine (50 and/or 310) and supported at the holding frame of the automatic packaging machine in a vertical direction so that the product conveyor is completely carried by the packaging machine such that no part of the frame of the product conveyor is in contact with the ground or floor (Fig. 2).
GRASSELLI is silent regarding the packaging machine being a Deep-drawing machine.
Stimpfl in a related invention, teaches a packaging machine (3) in the form of a deep drawing machine (Col 3 lines 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI to incorporate the teachings of Stimpfl by providing a packaging machine that uses deep-drawing process, in order to make it possible to package all kinds and shapes of food product. 
GRASSELLI in view of Stimpfl is silent regarding the frame of the product conveyor fixed to the holding frame (See annotated figure above, See also Fig. 3a) of the automatic packaging machine (deep-drawing device as modified above) with a mechanical connection.
KOCH in a related invention, teaches a frame of the product conveyor (loader, 10) fixed to the holding frame of the automatic packaging machine (10) with a mechanical connection (17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI by incorporating the teachings of KOCH by providing a mechanical connection to couple a work unit to the frame of a product conveyor. Doing so will allow for easy adjusting of the spacing and/or distance between a conveyor and a packaging machine ([0011] and [0019] of KOCH).
Regarding claim 7, wherein the frame (30 of GRASSELLI) of the product conveyor (20 of GRASSELLI) is supported both at a base (Figs. 5 and 7 of GRASSELLI) on which the deep-drawing device (3 of Stimpfl as modified above) is supported, and/or 53263-00101 (T10256PUS) wherein the frame (30 of GRASSELLI) of the product conveyor only provides a sufficient stiffness and stability to carry and operate the conveyor unit together the deep-drawing device (3 of Stimpfl as modified above).
Regarding claim 10, wherein the frame (30 of GRASSELLI) of the product conveyor (20 of GRASSELLI) engages beneath or engages around the deep-drawing device (50 and/or 310 of GRASSELLI as modified above) at a bottom side of the deep-drawing device (Fig. 1a, 2, and 4a of GRASSELLI as modified above).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of Stimpfl (US 5720149 A) and KOCH (EP 2522474 A1), and further in view of Moessnang et al. (US 20090241469 A1).
Regarding claim 8, GRASSELLI as modified teaches essentially all the limitations according to claim 6, except for a protective cover of the automatic packaging machine that is movable together with the conveyor unit.
Moessnang teaches a protective cover (5) of the automatic packaging machine that is movable together with the conveyor unit (Fig. 1) ([0003] and [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI as modified above by incorporating the teachings of Moessnang by providing a protective cover. Doing so will improves the ergonomic accessibility and the visibility of the cover inside of a vacuum chamber of a packaging machine for maintenance, repair or cleaning work [0003].
Regarding claim 9, wherein the protective cover (5 of GRASSELLI) provides an operating function of the automatic packaging machine ([0003] GRASSELLI) in an operating position (Fig. 1 of GRASSELLI) and simultaneously provides an operating function of the conveyor unit ([0003] and [0005] of GRASSELLI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731